DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 requires generating … an enrichment index, however parent claim 11 already recites the step of generate an enrichment index. It is not clear why the same feature is being introduced twice as a new feature. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, system and non-transitory processor-readable medium of claims 1, 11 and 20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 11:  A system for enriching documents for indexing, the system comprising: a processor; and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to perform a method, the method comprising: receiving a plurality of documents; generating a plurality of enriched documents, wherein the generating includes: determining, based on a document of the plurality of documents, reference data; determining, based on the reference data and an enrichment policy, additional data; and adding the additional data to the document; and indexing the plurality of enriched documents to generate an enrichment index. Claims 1 and 20 include similar language.
	The limitation of receiving a plurality of documents, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses the user making an observation or evaluation of documents. 
The limitation generating a plurality of enriched documents, wherein the generating includes: determining, based on a document of the plurality of documents, reference data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of this claim encompasses the user making an observation or evaluation of “reference data” concerning the documents. 
The limitation determining, based on the reference data and an enrichment policy, additional data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of other, additional data based on the observed reference data concerning the documents and a rule or policy related to what other, additional data should be.  
The limitation adding the additional data to the document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this judging that the other, additional data is to be added to the document.  
The limitation indexing the plurality of enriched documents to generate an enrichment (or target) index, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user judging that the documents judged to have other, additional data added to them can be stored or organized.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a system, memory, non-transitory processor readable medium, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a system, memory, non-transitory processor readable medium, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 21-23 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 20180253412 A1, hereinafter Biswas.

As per claim 1, Biswas discloses The method for enriching documents for indexing, the method comprising: 
(paragraph 14, 16, 32, 38, 58, 63 disclose documents are stored/saved on (i.e. received by) a server/cloud storage facility; additionally and/or alternatively at least paragraphs 20, 23, 51, 52 disclose storing received / exported files for use at least by local reviewers); 
generating a plurality of enriched documents, wherein the generating includes: determining, based on a document of the plurality of documents, reference data (see at least paragraph 23, 30, 33, 37, 40 where at least the disclosure of an asset ID and/or metadata are multiple examples of reference data as claimed); 
determining additional data (paragraphs 13, 24, 37, 43 disclose comments (i.e. additional data)) based on the reference data (paragraphs 23, 33, 37, 40) and an enrichment policy (paragraphs 15, 21, 30, 40); and 
adding the additional data to the document (paragraph 16, 18, 24); and 
indexing the plurality of enriched documents to generate a target (or enrichment) index (see at least paragraphs 16, 21, 22 where all documents, all document versions (i.e. indexed enriched documents) thereof including with respect to different reviewers and their comments (i.e. indexed enriched documents), different time periods and comments therein (i.e. indexed enriched documents), etc. are all stored and accessible  (i.e. indexed)). 

Biswas discloses the method of claim 1, further comprising, prior to the generating the plurality of enriched documents: 
indexing the reference data of plurality of documents to obtain a source index (paragraph 30, 33, 37, 38, 51 discloses that all asset ID’s, metadata, unique ID’s (i.e. reference data) are known/stored (i.e. source index)); and 
generating, based on the enrichment policy and the source index, an enrichment index and data structure accessible via the enrichment index (paragraph 39 discloses storing and collecting (i.e. generating an enrichment index) by (batch) querying/polling all asset ID’s of shared documents link to the source document (i.e. based on the source index) periodically as per at least paragraphs 30, 38-40 (i.e. based on an enrichment policy); at least paragraphs 27, 37, 40 describe creating converting/translated/mapping data structures/synchronized updates/comments (i.e. data structure examples) after new updates/comments are retrieved (i.e. accessible via the enrichment index)), wherein the determining the additional data includes reading the additional data from the enrichment index (see mapping above). 

As per claim 3, Biswas discloses The method of claim 2, wherein the reading of the additional data includes performing a remote search in a batch, the remote search including a query for the additional data of at least two documents of the plurality of the documents (see rejection of claim 2, note that the querying/polling is done for . 

As per claim 4, Biswas discloses the method of claim 1, wherein the enrichment policy defines: at least one data field to match the document to the reference data (paragraph 30, 33, 37, 38, 51 disclose asset ID’s, metadata, unique ID’s (i.e. reference data as data fields to be matched); paragraph 50 discloses querying appropriate storage facility (i.e. another example of one data field)); and at least one additional data field (see at least paragraphs 30, 37, 38 which disclose linking one source asset ID (at least one data field referred to in the previous limitation) to a shared asset ID (i.e. additional data field) as well as querying/polling to detect new comments/modifications (i.e. additional data field) and corresponding coordinates/locations data (i.e. additional data fields); paragraph 50 discloses to obtain an ID (i.e. another example of additional data field)). 

As per claim 5, Biswas discloses The method of claim 4, wherein the determining of the additional data includes: determining, based on reference data, a value of the at least one data field (see rejection of claim 4 – note that based on the reference data requirement of a field being of a type asset ID’s, metadata, unique ID’s, a value is determined for these fields such as INDD2 as in the index in paragraph 38); determining, based on the at least one data field and the value of the at least one data field, a value of (additional data field values are determined including PDF2 from the index disclosed in paragraph 38, as well as the new comment/modified comment data values (i.e. additional data field values), as well as coordinate/location field values (i.e. additional data field values)); and adding the at least one additional data field and the value of the one additional data filed to the additional data (paragraphs 13, 24, 37, 43 disclose at least the comments (i.e. additional data fields and values thereof) are recognized as additional data that are then added to documents as per paragraphs 16, 18, 24)). 

As per claim 6, Biswas discloses the method of claim 5, wherein the value of the at least one additional field is determined based on metadata of the document (see at least paragraphs 30, 37, 38; additional data field values are determined including PDF2 from the index disclosed in paragraph 38 (i.e. document metadata), as well as the new comment/modified comment (i.e. document metadata) data values, as well as coordinate/location field values of documents (i.e. document metadata)). 

As per 7, Biswas discloses The method of claim 5, wherein the value of the at least one additional field is determined via a look up table or a remote source (see rejection of claim 6 wherein PDF2 of the index, the new comment/modified comment, and the coordinate/location field values are all determined via a look up and are also determined from a remote source). 

As per 8, Biswas discloses the method of claim 7, wherein the enrichment policy defines a query for searching the value of the at least one additional field in the reference data (see rejection of claim 3 including paragraphs 38, 50, 52, 57).

As per 10, Biswas discloses The method of claim 1, wherein the additional data includes one of: user data associated with the document and organization data associated with the document (see at least paragraphs 30, 37, 38; additional data field values are determined including PDF2 from the index disclosed in paragraph 38, as well as the new comment/modified comment data values, as well as coordinate/location field values of documents (all of which are examples of user data or organization data)). 

As per claims 11-18 and 20, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Biswas, paragraph 83 for the system and non-transitory processor readable medium of claims 11 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas as applied above in view of Wyatt et al., Pub. No.: US 20200374268 A1, hereinafter Wyatt.

As per 9, Biswas discloses the method of claim 1. Biswas does not explicitly disclose, however in the related field of endeavor of synchronizing metadata, Wyatt discloses wherein the additional data includes one of: geographical data associated with the document, an Internet protocol address (Wyatt, paragraphs 25-28, 31 disclose synchronizing metadata including IP, geo-coordinate, user, host, service, network/organization, host specific policy data/rules etc.). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wyatt’s teaching, in the related field of endeavor of synchronizing metadata, would have allowed Biswas’ method to synchronize metadata including geographical, IP address and domain address metadata because doing so will provide metadata redundancy with synchronized metadata as per Wyatt paragraph 16. Furthermore, using (synchronized) metadata-driven policies is beneficial for driving scale and speed and this will save significant time and effort in the deployment and management of services, which reduces costs and increases reliability as per Wyatt paragraph 17.

As per 19, Biswas discloses the method of claim 11 wherein the additional data includes one of: user data associated with the document, and organization data associated with the document (see at least paragraphs 30, 37, 38 which disclose new comments/modifications (i.e. user data) and corresponding coordinates/locations data for how data is organized (i.e. organization data); paragraph 50 discloses to obtain an ID (i.e. user and organization data)). 
Biswas does not explicitly disclose, however in the related field of endeavor of synchronizing metadata, Wyatt discloses geographical data associated with the document, an Internet protocol address associated with (Wyatt, paragraphs 25-28, 31 disclose synchronizing metadata including IP, geo-coordinate, user, host, service, network/organization, host specific policy data/rules etc.). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wyatt’s teaching, in the related field of endeavor of synchronizing metadata, would have allowed Biswas’ method to synchronize metadata including geographical, IP address and domain address metadata because doing so will provide metadata redundancy with synchronized metadata as per Wyatt paragraph 16. Furthermore, using (synchronized) metadata-driven policies is beneficial for driving scale and speed and this will save significant time and effort in the deployment and management of services, which reduces costs and increases reliability as per Wyatt paragraph 17.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Goel et al.
Multi-user search system with methodology for instant indexing
20160055188; see abstract, paragraphs 96, 172-177 with respect to claims 1, 11 and 20

Branton
Document and user metadata storage
20140279893; see paragraphs 34-35 with respect to claims 1, 11 and 20

Cornali
Data management system utilizing predicate logic
8180758; see col. 9, lines 3-45 with respect to claims 1, 11 and 20


NPL: Veentjer, Ubbo. “File synchronization as a way to add quality metadata to research data.” (2016).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154